DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Amendment filed on 06/17/2022, in which claims 3, 4, 6, 7, and 21 are amended, claims 1, 2, and 23 are presently canceled, claims 12-20 were canceled previously, and entered of record.
3.     Claims 3-11 and 21-22 are pending for examination.

Response to Remarks/Arguments
4.    Paragraphs [0034], [0039], [0041] and [0055] of the specification have been amended and included in the Amendment. Based on the amended paragraphs, the objection of the specification is withdrawn.
5.    Claims 6 and 21 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
6.    Applicant’s remarks on pages 7-8 of the Remarks section in the Amendment with respect to independent claims 4, 7, and 21, as currently amended, and their associated dependent claims under the U.S.C. § 103 rejections of the claims have been fully considered and persuasive. Thus, the 35 U.S.C. § 103  rejections of the claims are withdrawn. 


Allowable Subject Matter 
7.    Claims 3-11 and 21-22 are allowed.
8.    Claims 4 and 7 are rewritten in independent form including all the limitations of the base claim and any intervening claims. Thus claims 4 and 7 and their associated dependent claims
are allowable, and independent claim 21 is amended to incorporate the allowable subject matter of original dependent claim 3, as indicated in the previous Office Action dated 3/18/2022.
9.  The following is a statement of reason for indication of allowable subject matter:   
       Regarding independent claim 4, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the channels of the columns of the chiplet are bondable together to form a channel interface including multiple combined channels; and a programmable channel configuration register for each channel, the channel configuration register including a writeable bond field to indicate a number of channels to bond together into a wider combined channel interface”, and a combination of other limitations thereof as claimed in the claim. Claims 3, 5 and 6 depend on claim 4.   
       Regarding independent claim 7, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a programmable column capability register for each column, the column capability register including: a column reversal capable field writeable to indicate that the order of the channels of the column is reversable; and wherein the channels of the chiplet can be grouped together into a channel that spans multiple columns”, and a combination of other limitations thereof as claimed in the claim. Claims 8-11 depend on claim 7.   
       Regarding independent claim 21, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the processing circuitry includes a programmable channel capability register for each channel, the programmable channel capability register including a channel bonding capable field that is a bit vector indicating that the channel supports bonding across a number of channels indicated by the bit vector”, and a combination of other limitations thereof as claimed in the claim. Claim 22 depends on claim 21.   
10.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827